DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 44-45, 47, 49, 52, 56 are pending; claim 44 has been withdrawn. 

Election/Restrictions
Claim 56 is allowable. The restriction requirement between species E1 and E2, as set forth in the Office action mailed on 6/18/2013, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/18/2013 is partially withdrawn.  Claim 44, directed to Species E2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the remaining elements of restriction among groups I and II are not withdrawn from consideration because the claims are canceled and did not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
The examiner acknowledges applicant’s submission of supplemental response and amendments to the claims filed 2/8/2022 which replace the form of the claims filed 11/16/2021.
Applicant’s request for reconsideration has been fully considered and is persuasive due to the amendments to the claims and Examiner’s Amendments to the claims. All rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Owens on 8/25/2022.

The application has been amended as follows: 
The claims are amended as follows:

44. (Currently Amended) The system of Claim [[41]]56, wherein the nitric oxide sensing member is further configured to measure a characteristic including 

45. (Currently Amended) The system of Claim 56, wherein the nitric oxide sensing member further comprises

47. (Currently Amended) The system of Claim 56 further comprising a database configured to store the one or more values of stored exhaled nitric oxide concentration measured data which includes, or configured to store data from a current measurement.  

52. (Currently Amended) The system of Claim 56, wherein the nitric oxide sensing member is further configured to measure

56. (Currently Amended) A system for measuring a biological response to a radiation exposure comprising: 
a) a stressor generator generating ionizing radiation for application to a biological substance, the ionizing radiation comprising a dosage level; 
b) a nitric oxide sensing member configured to measure concentrations of nitric oxide: 
in  at least one[[a]] first exhaled breath stream by [[a]]the biological substance before application of the ionizing radiation to the biological substance, 
in at least one[[a]] second exhaled breath stream during application of the ionizing radiation to the biological substance, and 
in at least one[[a]] third exhaled breath stream after application of the ionizing radiation to the biological substance; 
c) a gas collector with a sampling tube fluidly coupled to the nitric oxide sensing member and configured to collect and transfer one or more of the at least one first exhaled breath stream, the at least one second exhaled breath stream and the at least one third exhaled breath stream to the nitric oxide sensing member; and 
d) a computing device coupled to the nitric oxide sensing member, wherein the computing device is configured to control the generating of the ionizing radiation dosage level or an adjustment in a concentration of the dosage level of the ionizing radiation generated by the stressor generator, by comparing a change in nitric oxide concentration in one or more selected modes, wherein the selected modes comprise: 
i[[.]]) comparing change of nitric oxide concentration in the second exhaled breath stream exhaled during application of the ionizing radiation to the first exhaled breath stream exhaled before application of the ionizing radiation; 
ii[[.]]) comparing change of nitric oxide concentration in the third exhaled breath stream exhaled after application of the ionizing radiation to the second exhaled breath stream exhaled during application of the ionizing radiation; 
iii[[.]]) comparing change of nitric oxide concentration in the third exhaled breath stream exhaled after application of the ionizing radiation to the first exhaled breath stream exhaled before application of the ionizing radiation; and 
iv. comparing change of nitric oxide concentration in one or more of: 
the at least one first exhaled breath stream exhaled before application of the ionizing radiation, 
the at least one second exhaled breath stream exhaled during application of the ionizing radiation, and 
the at least one third exhaled breath stream exhaled after application of the ionizing radiation, 
to one or more values of stored exhaled nitric oxide concentration measured data.  

Reasons for Allowance
Claims 44-45, 47, 49, 52, 56 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches similar structures and functions (see prior actions), including newly cited WO 2007082068A2, but the art of record fails to teach, suggest, or reasonably make obvious the combined structures, and computer with functional limitations all required in different modes to be present in the system, as a whole, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791